United States Court of Appeals
      for the Federal Circuit
                ______________________

                  KEVIN SHARPE,
                     Petitioner

                           v.

            DEPARTMENT OF JUSTICE,
                     Respondent
               ______________________

                      2017-2356
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-4324-15-0593-B-1.
                ______________________

                Decided: March 1, 2019
                ______________________

   KEVIN EDWARD BYRNES, FH+H, PLLC, Tysons, VA, ar-
gued for petitioner.

    JANA MOSES, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, argued for respondent. Also represented by ROBERT
EDWARD KIRSCHMAN, JR., PATRICIA M. MCCARTHY, JOSEPH
H. HUNT.
                 ______________________

   Before MOORE, TARANTO, and CHEN, Circuit Judges.
MOORE, Circuit Judge.
2
                                             SHARPE v. DOJ




    Kevin Sharpe appeals a decision of the Merit Systems
Protection Board (“MSPB”) denying his request for correc-
tive action under the Uniformed Services Employment and
Reemployment Rights Act (“USERRA”). Because we hold
that the MSPB abused its discretion in excluding evidence,
we vacate the MSPB’s decision and remand for further pro-
ceedings.
                      BACKGROUND
    Mr. Sharpe has been employed as an agent at the Drug
Enforcement Agency (“DEA”) since 1995. Until 2008, he
also served as a reservist in the United States Navy. While
at the DEA, Mr. Sharpe was deployed three times as a re-
servist: for three weeks in 1998, for six months in 2003,
and again for six months in 2006.
    Mr. Sharpe was transferred from the Los Angeles Field
Division to the San Diego Field Division (“SDFD”) in 2007.
Aside from a temporary promotion to a GS-14 position
in 2012, he has served in a GS-13 position since 2001. As
of 2015, Mr. Sharpe has applied for fourteen GS-14 posi-
tions since 2012, but he has never been selected for promo-
tion.
    Since 2009, Mr. Sharpe has been supervised by Wil-
liam Sherman, who served first as an Assistant Special
Agent in Charge (“ASAIC”) and later as Special Agent in
Charge (“SAIC”) of the SDFD. As SAIC, Sherman was and
is responsible for recommending agents for promotion to
GS-14 positions. For each GS-14 position, SAIC Sherman
selects and ranks three agents from a Best Qualified List
(“BQL”) composed of agents with qualifying scores on the
Special Agent Promotion Program (“SAPP”) examination.
Because he scored 91 out of 100 on his SAPP examination,
Mr. Sharpe was on the BQL for every GS-14 position for
which he applied, but he was only selected by SAIC Sher-
man three times and was never SAIC Sherman’s first-
ranked agent. Based on SAIC Sherman’s recommendation,
a Career Board selects an agent for promotion. The Career
                                                         3
SHARPE v. DOJ




Board often selects SAIC Sherman’s first-ranked agent, ab-
sent an agent requiring a lateral transfer from abroad or
for hardship.
    In 2015, Mr. Sharpe requested corrective action under
USERRA, asserting his non-selection for the fourteen
GS-14 positions was motivated by his military status as a
reservist. He alleged that the Career Board had discrimi-
nated against him through its reliance on the recommen-
dations of SAIC Sherman, whom Mr. Sharpe alleged was
hostile towards reservists.
    At that time, six other current and former reservists
working as agents in the SDFD had also filed USERRA
claims. Three of these claims named SAIC Sherman, in-
cluding that filed by reservist Andrew Sorrells. 1 Mr. Sor-
rells, like Mr. Sharpe, worked under SAIC Sherman.
Sorrells, No. SF-4324-15-0584-I-2, at *44.
    Before the MSPB, Mr. Sharpe sought to introduce as
evidence of SAIC Sherman’s hostility towards reservists an
email sent to Mr. Sorrells by ASAIC Stephen Tomaski
shortly after Mr. Sorrells’ USERRA claim was filed.
ASAIC Tomaski reported directly to SAIC Sherman and
was two levels above Mr. Sorrells in the SDFD, though not
in Mr. Sorrells’ direct supervisory chain. In making recom-
mendations regarding promotions to the Career Board,
SAIC Sherman allowed ASIACs, including ASAIC To-
maski, to “weigh in.” J.A. 1449. The email had the subject



   1    The MSPB took judicial notice of the initial deci-
sions in these USERRA claims. J.A. 27. SAIC Sherman
was named in Kitlinski v. Dep’t of Justice, No. SF-4324-14-
0687-I-2 (M.S.P.B. Nov. 13, 2015) (Initial Decision); Maki
v. Dep’t of Justice, No. SF-4324-15-0591-I-1 (M.S.P.B. Oct.
13, 2015) (Initial Decision); Sorrells v. Dep’t of Justice,
No. SF-4324-15-0584-I-2 (M.S.P.B. Sept. 28, 2016) (Initial
Decision).
4
                                                SHARPE v. DOJ




line “You are a coward…” and stated, in full, “I do not know
how to phrase it any other way.. [sic] Do NOT ever contact
me again.” J.A. 1793. ASAIC Tomaski copied SAIC Sher-
man on the email.
    Before Mr. Sharpe’s hearing, the government objected
to the Tomaski email based on relevance, and the MSPB
excluded it, determining “it is not relevant in
[Mr. Sharpe’s] case.” At the hearing, Mr. Sharpe sought to
question SAIC Sherman about any hostility he had to-
wards Mr. Sharpe’s reservist status or the reservist status
of others in the SDFD. Only general questioning was per-
mitted, for example, whether SAIC Sherman’s decision not
to recommend Mr. Sharpe for certain GS-14 positions
“ha[d] anything to do with his former military reservist sta-
tus” and whether SAIC Sherman “consider[ed]
[Mr. Sharpe’s] military background” in making recommen-
dations. J.A. 239, 258. And he was permitted to ask SAIC
Sherman his “opinion of reservists.” J.A. 2455. But when
Mr. Sharpe sought to question SAIC Sherman—ASAIC To-
maski’s direct supervisor and a recipient of the Tomaski
email—about the email, the MSPB sustained the govern-
ment’s objection to the questioning, stating it “[did not] see
any relevance” to the testimony.
    Ultimately, the MSPB denied Mr. Sharpe’s request for
corrective action, and Mr. Sharpe appealed. We have juris-
diction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    “A person who is a member of . . . a uniformed service
shall not be denied . . . promotion . . . on the basis of that
membership.” 38 U.S.C. § 4311(a). An employer shall be
considered to have violated § 4311(a) “if the person’s mem-
bership . . . in the uniformed services is a motivating factor
in the employer’s action, unless the employer can prove
that the action would have been taken in the absence of
such membership.” Id. § 4311(c). An employee making a
USERRA claim “bear[s] the initial burden of showing by a
                                                            5
SHARPE v. DOJ




preponderance of the evidence that the employee’s military
service was ‘a substantial or motivating factor’ in the ad-
verse employment action.” Sheehan v. Dep’t of the Navy,
240 F.3d 1009, 1013 (Fed. Cir. 2001). If this burden is met,
“the employer then has the opportunity to come forward
with evidence to show, by a preponderance of the evidence,
that the employer would have taken the adverse action an-
yway, for a valid reason.” Id. “Discriminatory motivation
under the USERRA may be reasonably inferred from a va-
riety of factors, including . . . an employer’s expressed hos-
tility towards members protected by the statute together
with knowledge of the employee’s military activity.” Id.
     The MSPB found that Mr. Sharpe failed to show his re-
servist status was a substantial or motivating factor in his
non-selection for the GS-14 positions. It “consider[ed]
whether there was any hostility by [SAIC] Sherman to-
wards [Mr. Sharpe’s] or others’ military or USERRA activ-
ity,” but found Mr. Sharpe had not shown any such
hostility. On appeal, Mr. Sharpe argues that the MSPB’s
findings were tainted by its exclusion of the Tomaski email
and SAIC Sherman’s testimony.              We agree with
Mr. Sharpe that SAIC Sherman’s response to the Tomaski
email was relevant, and that SAIC Sherman should have
been allowed to discuss the Tomaski email in order to lay
foundation for that relevant testimony.
    We review the MSPB’s evidentiary rulings for abuse of
discretion. Curtin v. Office of Pers. Mgmt., 846 F.2d 1373,
1379 (Fed. Cir. 1988). It can be an abuse of discretion to
exclude relevant evidence on an issue for which a party
bears the burden of proof. Whitmore v. Dep’t of Labor, 680
F.3d 1353, 1368-69 (Fed. Cir. 2012). Here, the MSPB
abused its discretion by excluding the Tomaski email and
preventing Mr. Sharpe from questioning SAIC Sherman
about it because this evidence is relevant to Mr. Sharpe’s
burden under Sheehan.
6
                                              SHARPE v. DOJ




     Mr. Sharpe alleges that his non-selection for promotion
to a GS-14 position resulted from SAIC Sherman’s hostility
towards reservists. He argues that because SAIC Sherman
was hostile towards reservists, he never recommended
Mr. Sharpe as his first-ranked agent; and because
Mr. Sharpe was never first ranked, he was never selected
by the Career Board for promotion. The Tomaski email and
SAIC Sherman’s testimony are relevant to this allegation.
    ASAIC Tomaski sent the Tomaski email to Mr. Sor-
rells, copying SAIC Sherman, within days of Mr. Sorrells’
USERRA complaint. It had the subject line “You are a cow-
ard…” and stated, in full, “I do not know how to phrase it
any other way.. Do NOT ever contact me again.” J.A. 1793.
Mr. Sorrells, like Mr. Sharpe, was a reservist working in
the SDFD under SAIC Sherman. ASAIC Tomaski reported
directly to SAIC Sherman.
    Had the Tomaski email been admitted, and had
Mr. Sharpe been permitted to question SAIC Sherman
about it, Mr. Sharpe could have explored whether SAIC
Sherman is hostile towards reservists. He could have
asked SAIC Sherman, for example, whether he understood
the email to refer to Mr. Sorrells’ USERRA claim, what his
reaction was to the sentiments expressed by ASAIC To-
maski, what action (if any) he took in response, or whether
ASAIC Tomaski had ever copied SAIC Sherman on similar
emails. 2 Through the Tomaski email and SAIC Sherman’s
testimony, Mr. Sharpe could have explored whether SAIC
Sherman is hostile towards reservists. By excluding this
evidence, the MSPB cut off that exploration.
   We recognize, as the MSPB observed, that the Tomaski
email “didn’t even reference Mr. Sharpe.” J.A. 131. But it



    2   In Mr. Sorrells’ case, SAIC Sherman testified that
he believed the Tomaski email was related to Mr. Sorrells’
USERRA claim. Sorrells, SF-4324-15-0584-I-2, at *45.
                                                           7
SHARPE v. DOJ




does reference Mr. Sorrells, an agent who, like Mr. Sharpe,
worked in the SDFD under SAIC Sherman; like
Mr. Sharpe, was a reservist; and, like Mr. Sharpe, filed a
USERRA claim naming SAIC Sherman. Sorrells, SF-4324-
15-0584-I-2, at *2–3, 44. The MSPB “consider[ed] whether
there was hostility by Sherman towards . . . others’ military
or USERRA activity.” J.A. 32 (emphasis added). Evidence
of the Tomaski email and of Mr. Sherman’s response to it
is relevant to SAIC Sherman’s potential hostility towards
others’ military or USERRA activity.
     “[D]iscrimination is seldom open or notorious,”
Sheehan, 240 F.3d at 1014, and “employers rarely concede
an improper motivation for their employment actions,”
McMillan v. Dep’t of Justice, 812 F.3d 1364, 1372 (Fed. Cir.
2016). Rather, discrimination tends to be “inferred” from
evidence of “hostility” or “disparate treatment of certain
employees compared to other employees with similar work
records or offenses.” Sheehan, 240 F.3d at 1014. Because
Mr. Sharpe sought to introduce the Tomaski email and
question SAIC Sherman about it to support an inference
that his non-selections resulted from SAIC Sherman’s hos-
tility towards reservists, the MSPB abused its discretion in
excluding it as irrelevant.
     While we will not disturb the MSPB’s evidentiary rul-
ing unless its abuse of discretion “is clear and is harmful,”
meaning it “could have affected the outcome of the case,”
Curtin, 846 F.2d at 1378-79, we determine the MSPB’s ex-
clusion of the Tomaski email and SAIC Sherman’s testi-
mony was. Sheehan requires Mr. Sharpe “bear the initial
burden of showing by a preponderance of the evidence that
[his] military service was ‘a substantial or motivating fac-
tor’ in the adverse employment action.” 240 F.3d at 1013.
It is clear Mr. Sharpe proffered the Tomaski email and
sought SAIC Sherman’s testimony in an effort to meet this
burden, and by excluding the Tomaski email and SAIC
Sherman’s testimony the MSPB harmed Mr. Sharpe’s at-
tempt to do so. Because the Tomaski email and SAIC
8
                                             SHARPE v. DOJ




Sherman’s testimony thus “could have affected the out-
come of the case,” they should have been admitted.
Whitmore, 680 F.3d at 1370 (finding “harmful error” and a
“substantial effect on the outcome of the case” where the
MSPB excluded relevant evidence on an issue for which the
appellant bore the burden of proof).
                       CONCLUSION
    Because we hold that the MSPB abused its discretion
by excluding the Tomaski email and SAIC Sherman’s tes-
timony, we vacate the MSPB’s decision and remand for fur-
ther proceedings. In light of the remand, we need not reach
Mr. Sharpe’s other evidentiary arguments on this appeal;
the MSPB should consider all the evidence in reevaluating
the USERRA claim once it conducts appropriate proceed-
ings in light of our ruling today.
             VACATED AND REMANDED
                           COSTS
    Costs to Mr. Sharpe.